Citation Nr: 1418540	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  05-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an allergic disorder, to include allergic rhinitis and hay fever.


REPRESENTATION

Veteran represented by:	New Jersey Dept. of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD


V. Chiappetta, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1973 to April 1979.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Original jurisdiction in this case is currently with the RO in Newark, New Jersey.

In September 2007, the Veteran testified before the undersigned at a personal hearing.  A transcript is of record.

In correspondence received by VA on December 2013, the Veteran indicated that he wished to file an increased rating claim for his service-connected urethral stricture disability, and/or a claim for veteran's pension.  The Board does not have jurisdiction over these matters, and they are referred to the agency of original jurisdiction (AOJ) for appropriate action.


FINDING OF FACT

The evidence of record favors a finding that the Veteran's current allergic disorder is related his period of active duty service.


CONCLUSION OF LAW

The criteria for service connection for an allergic disorder, to include rhinitis and hay fever, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has allergic rhinitis and hay fever that began during active duty service.  To date, VA has separately adjudicated service-connection claims for rhinitis and hay fever.  Significantly however, a Veterans Health Administration (VHA) medical expert recently clarified that the two disabilities are actually one in the same, with "allergic rhinitis" used as the more appropriate medical term for the disability.  See the November 18, 2013 letter from Dr. P.S.  As such, the Board has merged the issues on appeal into one-namely, entitlement to service connection for an allergic disorder, to include allergic rhinitis and hay fever.  

It is undisputed that the Veteran has a current allergic rhinitis disability.  Although a large percentage of the Veteran's service treatment records are lost, the Board finds the Veteran's current reports of having received treatment for allergy symptoms during service, and having self-medicated those symptoms after service, both competent and credible.  Crucially, when asked to accept this reported history as true in addressing the etiology of the Veteran's rhinitis, Dr. P.S. found that the Veteran's statements "stand on [their] own merit," and offered no discussion that would contradict a finding of in-service onset, or other service relationship.  See the November 18, 2013 letter from Dr. P.S.  In light of Dr. P.S.'s medical opinion, the Veteran's credible testimony, and the fact that medical records that are of record confirm treatment for rhinitis for almost three decades, the Board resolves all doubt in the Veteran's favor and finds that his current allergic disorder is related to his active service.  


ORDER

Service connection for an allergic disorder, to include allergic rhinitis and hay fever is granted.

____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


